UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): July 29, 2015 BERRY PLASTICS GROUP, INC. (Exact name of registrant as specified in charter) Delaware 1-35672 20-5234618 (State of incorporation) (Commission File Number) (IRS Employer Identification No.) 101 Oakley Street Evansville, Indiana 47710 (Address of principal executive offices / Zip Code) (812) 424-2904 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act. o Soliciting material pursuant to Rule 14a-12 under the Exchange Act. o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act. o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act. Item 5.05 Amendments to the Registrant’s Code of Ethics, or Waiver of a Provision of the Code of Ethics. On July 29, 2015, the Board of Directors of Berry Plastics Group, Inc. (the “Company”) adopted a revised Code of Business Ethics (the “Code”) to (a) clarify that all board members, executives and employees are accountable for complying and adhering to the Code, (b) add policies that require personnel to understand and comply with anticorruption, employee privacy, government procurement and anti-boycott laws, (c) require pre-approval from the Company’s Chief Financial Officer and General Counsel for political contributions or expenditures incurred by the Company and (d) make other administrative and non-substantive changes to the Code. A copy of the Code is filed herewith as Exhibit 14.1 and incorporated into this Item 5.05 by reference. Item 9.01Financial Statements and Exhibits (d)Exhibits. Exhibit Number Description Code of Business Ethics SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. BERRY PLASTICS GROUP, INC. (Registrant) By: /s/Jason K. Greene August 4, 2015 Jason K. Greene Executive Vice President and General Counsel EXHIBIT INDEX Exhibit Number Description Code of Business Ethics
